Exhibit 10.3 EMPLOYEE MATTERS AGREEMENT BY AND BETWEEN OIL STATES INTERNATIONAL, INC. AND CIVEO CORPORATION DATED AS OF , 2014 TABLE OF CONTENTS Article I General principles for allocation of liabilities Section1.1 General Principles 1 Section1.2 Service Credit 3 Section1.3 Plan Administration 4 Section1.4 Retention of Civeo Group Plans 4 Section1.5 No Duplication or Acceleration of Benefits 4 Section1.6 No Expansion of Participation 4 Article II Definitions Section2.1 Definitions 5 Section2.2 Interpretation 12 Article III Assignment of Employees Section3.1 Active Employees 14 Section3.2 Former Employees 15 Section3.3 Employment Law Obligations 16 Section3.4 Employee Records 16 Article IV Equity AWARDS Section4.1 General Principles 18 Section4.2 Restricted Stock 19 Section4.3 Stock Options 19 Section4.4 Deferred Stock Awards 20 Section4.5 Phantom Stock Awards 21 Section4.6 Section16(b) of the Exchange Act; Code Sections 162(m) and 409A 21 Section4.7 Liabilities for Settlement of Awards 22 Section4.8 Form S-8 22 Section4.9 Tax Reporting and Withholding for Equity-Based Awards 22 Section4.10 Plan Administrator 23 Section4.11 Approval of Civeo New Equity Plan 23 Section4.12 Reporting of Pool of Windfall Tax Benefits 23 Article V Bonus and Short-Term Incentive PLANS Section5.1 Establishment of Civeo Short- Term Incentive Plan 23 Section5.2 Treatment of OS Short- Term Incentive Plan 24 Section5.3 Plan Liabilities 24 i Article VI U.S. Qualified Defined Contribution Plans Section6.1 Establishment of the Civeo 401(k) Plan 24 Section6.2 Transfer of OS 401(k) Plan Assets 24 Section6.3 Continuation of Elections 25 Section6.4 Tax Qualified Status 25 Article VII Nonqualified DEFERRED Compensation Plans Section7.1 Establishment of Civeo Deferred Compensation Plan 25 Section7.2 Transfer of Liability and Responsibility 26 Section7.3 Continuation of Deferral Elections 26 Section7.4 Grantor Trusts 26 Section7.5 Section 409A 27 Article VIII Welfare Plans Section8.1 Establishment of Civeo Welfare Plans 27 Section8.2 Transitional Matters Under Civeo Welfare Plans 27 Section8.3 Benefit Elections and Designations and Continuity of Benefits 28 Section8.4 Insurance Contracts 29 Section8.5 Third-Party Vendors 30 Article IX Workers’ Compensation and Unemployment Compensation Section9.1 Civeo Workers’ and Unemployment Compensation 30 Section9.2 Assignment of Contribution Rights 30 Section9.3 Collateral 31 Section9.4 Cooperation 31 Article X Severance Section10.1 Establishment of Civeo Severance Program 31 Section10.2 Liability for Severance 31 Article XI Benefit Arrangements and Other Matters Section11.1 Termination of Participation 31 Section11.2 Accrued Time Off 31 Section11.3 Leaves of Absence 31 Section11.4 Collective Bargaining Agreements 31 Section11.5 Restrictive Covenants in Employment and Other Agreements 32 ii Article XII [INTENTIONALLY OMITTED] Article XIII General Provisions Section13.1 Preservation of Rights to Amend 32 Section13.2 Confidentiality 32 Section13.3 Administrative Complaints/Litigation 32 Section13.4 Reimbursement and Indemnification 33 Section13.5 Costs of Compliance with Agreement 33 Section13.6 Fiduciary Matters 33 Section13.7 Entire Agreement 34 Section13.8 Binding Effect; No Third-Party Beneficiaries; Assignment 34 Section13.9 Amendment; Waivers 34 Section13.10 Remedies Cumulative 34 Section13.11 Notices 34 Section13.12 Counterparts 35 Section13.13 Severability 35 Section13.14 Governing Law 35 Section13.15 Dispute Resolution 35 Section13.16 Performance 35 Section13.17 Construction 36 Section13.18 Effect if Distribution Does Not Occur 36 SCHEDULES [Schedule 3.1(a) – Certain Civeo Group Employees] [Schedule 3.1(h) – Collective Bargaining Agreements] iii EMPLOYEE MATTERS AGREEMENT This EMPLOYEE MATTERS AGREEMENT , made and entered into effective as of , 2014 (this “ Agreement ”), is by and between Oil States International, Inc., a Delaware corporation (“ Oil States ”), and Civeo Corporation, a Delaware corporation and wholly owned subsidiary of Oil States (“ Civeo ”). Oil States and Civeo are also referred to in this Agreement individually as a “ Party ” and collectively as the “ Parties .” R E C I T A L S WHEREAS , Oil States has determined that it would be appropriate, desirable and in the best interests of Oil States and the shareholders of Oil States to separate the Civeo business from Oil States; WHEREAS , concurrently herewith, Oil States and Civeo will enter into the Separation and Distribution Agreement, dated as of the date hereof (the “ Separation Agreement ”), in connection with the separation of the Civeo Business (as defined in the Separation Agreement) from Oil States and the Distribution of Civeo Common Stock to shareholders of Oil States; WHEREAS , the Separation Agreement also provides for the execution and delivery of certain other agreements, including this Agreement, in order to facilitate and provide for the separation of Civeo and its subsidiaries from Oil States; and WHEREAS , in order to ensure an orderly transition under the Separation Agreement, it will be necessary for the Parties to allocate between them Assets, Liabilities and responsibilities with respect to certain employee compensation and benefit plans and programs, and certain other employment-related matters. NOW, THEREFORE , in consideration of the foregoing and the covenants and agreements set forth below and other good and valuable consideration, the receipt and sufficiency of which is hereby acknowledged, and intending to be legally bound hereby, the Parties hereby agree as follows: ArticleI General principles for allocation of liabilities Section1.1 General Principles . (a)Each member of the OS Group and each member of the Civeo Group shall take any and all reasonable action as shall be necessary or appropriate so that active participation in the OS 401(k) Plan, OS Welfare Plans and OS Benefit Plans by all Civeo Group Employees shall terminate in connection with the Distribution as and when provided under this Agreement (or, if not specifically provided under this Agreement, as of the Effective Time). (b)Except as otherwise provided in this Agreement, effective as of the Distribution Date, one or more members of the Civeo Group (as determined by Civeo) shall assume or continue the sponsorship of, and no member of the OS Group shall have any further Liability with respect to or under, the following agreements, obligations and Liabilities, and Civeo shall indemnify each member of the OS Group, and the officers, directors, and employees of each member of the OS Group, and hold them harmless with respect to such agreements, obligations or Liabilities: 1 (i)any and all individual agreements entered into between any member of the OS Group or Civeo Group and any Civeo Group Employee or Former Civeo Group Employee; (ii)any and all agreements entered into between any member of the OS Group or Civeo Group and any individual who is a consultant or an independent contractor providing services primarily for the benefit of the Civeo Business; (iii)any and all collective bargaining agreements, collective agreements and trade union or works council agreements entered into between any member of the OS Group or Civeo Group and any labor union, trade union, works council or other representative of Civeo Group Employees (it being acknowledged and understood that Civeo shall be responsible for completing all successor employer applications, if any, with respect to agreements and for obtaining all required certifications with respect to such applications); (iv)any and all wages, salaries, incentive compensation (as the same may be modified by this Agreement), commissions, bonuses, payment owed for any vacation or paid time off entitlement and any other compensation or benefits payable to or on behalf of any Civeo Group Employees or Former Civeo Group Employees on or after the Distribution Date, without regard to when such wages, salaries, incentive compensation, commissions, bonuses, or other compensation or benefits are or may have been earned; (v)any and all Liabilities and other obligations relating to any Benefit Plan that is sponsored, maintained or contributed to exclusively by a member or members of the Civeo Group or for the benefit of one or more Civeo Group Employees or Former Civeo Group Employees (whether or not such Liabilities relate to Civeo Group Employees or Former Civeo Group Employees); (vi)any and all expenses and obligations related to relocation, repatriation, transfers or similar items incurred by or owed to any Civeo Group Employees or Former Civeo Group Employees that have not been paid prior to the Distribution Date; (vii)any and all immigration-related, visa, work application or similar rights, obligations and Liabilities related to any Civeo Group Employees and Former Civeo Group Employees; (viii)any employment Tax, superannuation, employment insurance, pension plan or similar Liabilities incurred or owed with respect to Civeo Group Employees and Former Civeo Group Employees; and 2 (ix)any and all Liabilities and obligations whatsoever with respect to claims made by, on behalf of, or with respect to any Civeo Group Employees, Former Civeo Group Employees or independent contractors providing services primarily for the Civeo Business including any such Liability or obligation in connection with any labor or employment practice, workers’ compensation claims, labor or employment Laws (including the Alberta Human Rights Act
